The original opinion in this cause was filed July 10, 1923, which reversed the judgment of the trial court. In the second paragraph of the syllabus it was said: "Evidence examined, and hell insufficient to support the verdict of $500 as the value of the property in replevin." In the body of the opinion it is recited: "If the interest is figured, the total amount recoverable would have been $467 37." The defendant in error has filed petition for rehearing and therein incorporated a motion for leave to remit. This petition was filed under the rules, and en November 6, 1923, a response thereto was requested of the plaintiff in error; no response has been filed within the time allowed, and on examination of the original opinion ad the record, the court is of the opinion that the petition for rehearing should be denied, but that if the defendant in error files a remittitur within ten days from receipt of the mandate, so as to reduce the amount of the recovery at the time of rendition of judgment to $467.37, the judgment for such amount should be, and is hereby, affirmed; otherwise the original opinion is adhered to in toto.
All the Justices concur.